Citation Nr: 0303406	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-24 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On September 27, 2002, the veteran appeared and testified at 
a personal hearing at the RO before the undersigned Member of 
the Board.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran suffers social and industrial impairment from 
multiple psychiatric disorders, including service connected 
PTSD and a non-service connected personality disorder.

2.  PTSD is primarily manifested by intrusive thoughts and 
nightmares, hyperalertness, and avoidant behavior; a 
depressed mood, anxiety, feelings of panic, sleep impairment, 
and mild memory loss cannot be disassociated from the 
veteran's PTSD.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  An extraschedular evaluation for PTSD is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Board finds that VA has complied with the 
VCAA notice and assistance requirements.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  In a Statement 
of the Case in October 2000 and in a Supplemental Statement 
of the Case in May 2002, the RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
which the veteran is seeking.  At the hearing in September 
2002, the veteran presented additional evidence and argument 
in support of his claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been met.  The Board finds 
that there will be no prejudice to the veteran if the Board 
decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The general formula for rating mental disorders, 38 C.F.R. 
§ 4.130, and Diagnostic Code 9411, provide that a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In a recent case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the United 
States Court of Appeals for Veterans Claims (Court), in 
affirming the Board's decision, rejected the appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create a 
general rating formula for mental disorders.  The Secretary's 
use of the phrase "such symptoms as" followed by a list of 
examples provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  The Court held that, 
in rating mental disorders, VA is to consider all symptoms of 
a claimant's condition which affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 441-443 (2002).

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's DD Form 214 shows that he received the Combat 
Infantryman Badge.  In a statement received in March 1999, he 
described his stressful experiences in Vietnam, including 
helping a wounded service member after there was an explosion 
at an enlisted men's club.  

The veteran was admitted to a VA Medical Center in October 
1985 for psychiatric evaluation.  He was brought to the 
hospital by his parents.  At admission, the veteran stated, 
"I feel all messed up."  He admitted to daily use of 
marijuana and increasing use of alcohol.  He stated that he 
was supposed to get married but that the woman left him and 
he was beaten up by her ex-husband.  He was hospitalized for 
4 days.  The discharge diagnoses were adjustment disorder 
with mixed emotional features and history of alcoholism and 
multiple drug abuse.

In January 1986, the veteran was evaluated by a psychiatrist 
for the Illinois Bureau of Disability Adjudication Services, 
who rendered diagnoses of chronic, severe depression and 
PTSD, chronic.

A decision of the Social Security Administration in September 
1992 found that the veteran had been disabled since April 
1992 under laws administered by that agency.  The primary 
diagnosis was mental retardation.  The secondary diagnoses 
were alcohol abuse, drug abuse, and depression.

Records of a VA outpatient mental health clinic show that the 
veteran was being treated in 1998.  In October 1998, the 
veteran stated that he continued to have family and legal 
problems but was generally doing well.  He had been eating 
and sleeping well.  He stated that he was not using alcohol 
but continued to smoke marijuana.  The impressions on Axis I 
were depression, not otherwise specified, and anxiety, not 
otherwise specified.  The impression on Axis II was 
antisocial personality disorder.  The treating physician 
assigned a Global Assessment of Functioning (GAF) score of 65 
to 70.  (The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 65 to 70 
denotes some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal 
relationships.)

The veteran was afforded a VA examination in December 1998 
for compensation purposes.  The examination was conducted by 
a VA psychologist who became the veteran's therapist at an 
outpatient clinic and who later submitted statements to the 
RO at the veteran's request.  The examiner noted that the 
veteran's active problems were alcohol dependence and a 
depressive disorder.  He had not been seen in the substance 
abuse clinic since February 1998.  He was attending the VA 
mental health clinic.  It was noted that the veteran was on 
probation after a conviction for stalking and telephone 
harassment, and that he was facing charges for child sexual 
abuse with his daughter.  The veteran stated that he had made 
a lot of friends since he moved to southern Illinois.  He 
reported feeling nervous and depressed during the past year 
but stated that prescribed medications had been helpful.  He 
said that he had frequent memories and nightmares about 
events in Vietnam.  He said that he slept only 4 hours per 
night and was tense, irritable, jumpy, and nervous during the 
day.  He said that, if something reminded him of Vietnam, he 
would feel like he was going to panic.  He stated that he had 
made a suicide attempt in the past by cutting an artery but 
had no current suicidal ideation.  He stated that he had had 
thoughts of hurting a brother-in-law who was the one who 
accused him of child sexual abuse but had not done so.  The 
examiner noted that the veteran had problems with memory 
which might be due to a post-service head injury in 1978 or 
to unconscious blocking related to traumatic events in 
Vietnam.  The veteran had a history of feelings of panic in 
response to specific situations.  He has struggled with 
depression for years and had received some benefit from 
treatment with anti-depressant medication.  

On a structured diagnostic interview, the veteran met the 
diagnostic criteria for alcohol, marijuana, and cocaine abuse 
and for major depressive disorder.  He appeared to suffer 
from many symptoms of generalized anxiety disorder and from 
at least partial panic attacks and might have had symptoms of 
PTSD.  Psychological testing resulted in the following 
diagnostic impressions: history of cocaine abuse; alcohol 
abuse and dependence; dysthymic disorder, rule out recurrent 
major depressive episodes; anxiety, not otherwise specified; 
and personality disorder, not otherwise specified, with 
avoidant, dependent, and schizoid traits.  

The examination diagnoses on Axis I were: alcohol abuse and 
dependence, in partial remission; marijuana abuse; dysthymic 
disorder; major depression, in partial remission; and PTSD.  
The diagnosis on Axis II was personality disorder, not 
otherwise specified, with avoidant schizoid paranoid traits.  
The stressors on Axis IV were ongoing legal difficulties.  
The examining psychologist assigned a GAF score of 60 
currently and 65 during the preceding year.  (A GAF score of 
60 denotes moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  DSM-IV 32.)  
The examiner commented that the veteran has many different 
mental disorders.  He stated that, if the effects of all of 
the other mental disorders were taken away and his only 
mental disorder was PTSD, his probable GAF score would be 70 
and, at his best, 75.  (As previously discussed, a GAF score 
of 70 denotes only mild symptoms.)  The examiner stated that 
the veteran might have remission of some of his PTSD symptoms 
but would have ongoing problems from other disorders.  The 
examiner found that the veteran's social impairment was mild 
to moderate and that, without PTSD, he might have more 
friends.  

In a statement received in March 2000, the VA psychologist 
who conducted the December 1998 examination and who became 
the veteran's therapist, said that he had been treating the 
veteran for PTSD for more than a year and that the veteran's 
degree of social and occupational impairment from PTSD 
warranted a rating higher than 10 percent.

At a VA examination in May 2000, which was conducted by a 
physician (and not by the veteran's treating psychologist), 
it was noted that the veteran's second wife had died in 1978 
from injuries received in a collision of the veteran's 
motorcycle with a car and that the veteran had been injured 
in the accident.  The veteran stated that he was under stress 
because he was not permitted to see his daughter due to an 
allegation of child sexual abuse which he contended was 
false.  The veteran was not working.  He stated that movies 
about Vietnam triggered upsetting thoughts.  He had a history 
of alcohol and cannabis abuse.  It was noted that he has a 
personality disorder which was found on psychological testing 
and through interviews.  The examiner noted that he seemed to 
have a chronic low-grade depression.  The veteran stated that 
he had felt depressed most of his life and also had problems 
with anxiety.  He complained of short-term memory loss and of 
sleep impairment, with awakening during the night.  

The diagnoses on Axis I were: adjustment disorder with mixed 
features; dysthymia; and PTSD.  The diagnosis on Axis II was 
personality disorder, not otherwise specified.  The stressors 
on Axis IV were financial problems and problems in his 
primary support group.  The examiner commented that the 
veteran's adjustment disorder was his primary focus.  The 
examiner stated that the GAF score, considering only PTSD, 
would be 65 to 75, which would denote only mild symptoms.

In a statement received in December 2000, the veteran's 
treating VA psychologist stated that the veteran's trauma in 
combat in Vietnam made him more vulnerable to developing 
symptoms from traumatic experiences after his military 
service.

During 2002, the veteran was seen and evaluated at a VA 
mental health clinic by both a psychiatrist and by his 
longtime treating psychologist.  The psychologist reported 
the following GAF scores: 57 in February; 51 in June; and 55 
in August.  The psychiatrist reported GAF scores of 55 in 
January and 70 in July.  (GAF scores of 51 to 57 denote 
moderate symptoms.  A GAF score of 70 denotes mild symptoms.  
DSM-IV 32.)  The Board notes that these reported GAF scores 
reflect assessments of the veteran's overall functioning and 
were not limited by the psychologist or the psychiatrist to 
functioning impaired only by PTSD.  

At the hearing before the undersigned Member of the Board in 
September 2002, the veteran testified that: he was being 
treated at a VA clinic and was currently taking lithium; he 
had nightmares a couple of times per week; he had flashbacks; 
he was a drug user and a heavy drinker; he didn't sleep; he 
had been divorced 3 times; he lived alone; he had 2 good 
friends; he had no relationship with his family; he last 
worked in 1978 [prior to the motorcycle accident]; his day 
consisted of coffee and cigarettes and marijuana and beer; 
"the more I drink the easier it is to sleep"; he had 
attempted suicide in the past [the year of a claimed suicide 
attempt was not specified]; his VA treating psychologist 
tried to help him; and his main problem was depression and 
stress.

Upon consideration of all of the evidence of record, the 
Board finds that the disability picture presented pertaining 
to the veteran's service connected disability of PTSD more 
nearly approximates the criteria for an evaluation of 30 
percent than it does an evaluation of either 10 percent or 50 
percent.  Since January 1998, several VA psychiatrists and 
one VA psychologist have evaluated the veteran's mental 
status.  They have found that he has an adjustment disorder, 
a depressive disorder, and a personality disorder, all of 
which are non-service connected disabilities, in addition to 
service connected PTSD.  The lowest GAF score reflecting the 
veteran's overall functioning was 51, assigned by his 
treating VA psychologist in June 2002.  That score denotes no 
more than moderate psychiatric symptoms and moderate social 
and occupational impairment.  By way of contrast, a VA 
psychiatric who evaluated the veteran in July 2002 assigned a 
GAF score of 70, denoting only mild overall symptomatology.  
The Board notes that, in December 1998, when the veteran's VA 
treating psychologist considered the veteran's likely level 
of impairment if PTSD were his only mental disorder, he 
reported a GAF score of 70 in that instance, denoting only 
mild symptoms.

The veteran has been found to be impaired by his longstanding 
drug and alcohol abuse and at the hearing last September, he 
admitted to daily use of marijuana and alcohol.  
Significantly, however, none of the mental health care 
providers who have evaluated and treated the veteran has 
reported that his abuse of drugs and alcohol is attributable 
to PTSD.  Furthermore, his anxiety and depression have been 
found to be related more to his financial status and criminal 
charges than to PTSD.  Symptoms such as a depressed mood, 
anxiety, panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss are examples of the level of 
impairment for an evaluation of 30 percent.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 441-443 (2002).  

The evidence shows that the veteran has those symptoms which 
are listed as factors for an evaluation of 30 percent in the 
general formula for rating mental disorders.  The Court has 
held that such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships are examples of the level of impairment for 
which an evaluation of 50 percent is warranted.  Mauerhan, 
supra.  Of those symptoms, the evidence shows that the 
veteran in this case has only mood disturbance [depression] 
and difficulty in establishing and maintaining effective work 
and social relationships.  His depression has been diagnosed 
by several examiners as a separate disorder from PTSD, 
although there is some indication that depression might also 
be a symptom of PTSD.  

The veteran's difficulty in establishing and maintaining 
effective work and social relationships has not been found by 
any psychiatrist or by the veteran's treating VA psychologist 
to be attributable solely to PTSD.  In that regard, the Board 
notes that the veteran has repeatedly been diagnosed with an 
anti-social personality disorder.  The Board concurs with the 
veteran's treating VA psychologist that an evaluation higher 
than 10 percent for PTSD should be granted.  Based on the 
level of impairment attributable to PTSD, as shown by the 
medical and psychological evidence, the Board concludes that 
the appropriate disability rating is 30 percent and no more, 
and to this extent the appeal is granted.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2002).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required under Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's PTSD is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards, and thus a referral for an evaluation on an 
extraschedular basis is not warranted.  The veteran has not 
been hospitalized for treatment of PTSD and he stopped 
working in 1978 after a motorcycle accident unrelated to 
symptoms of PTSD.  The Board is, therefore, not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 30 percent for PTSD, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002). 


ORDER

An evaluation of 30 percent for PTSD is granted, subject to 
governing regulations concerning monetary benefits.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

